UNITED STATES DISTRICT COURT                                        USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                       DOCUMENT
 -------------------------------------------------------------- X   ELECTRONICALLY FILED
 CHRONICLE BOOKS, LLC, HACHETTE BOOK :                              DOC #:
 GROUP, INC., HARPERCOLLINS                                     :   DATE FILED: 02/26/2020
 PUBLISHERS LLC, MACMILLAN                                      :
 PUBLISHING GROUP, LLC, PENGUIN                                 :
 RANDOM HOUSE LLC, SCHOLASTIC INC., :
 AND SIMON & SCHUSTER, INC.,                                    :    19-CV-7913 (VEC)
                                                                :
                                              Plaintiffs,       :         ORDER
                                                                :
                            -against-                           :
                                                                :
 AUDIBLE, INC.,                                                 :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on February 21, 2020, the parties requested that this Court retain

enforcement jurisdiction over their settlement agreement and enter a permanent injunction to

which all parties have consented, Dkt. 76; and

        WHEREAS the parties have submitted proposed redactions to their settlement agreement,

Dkt. 76-1;

        WHEREAS the parties have adequately explained why settlement amount(s) need not be

made public;

        WHEREAS the parties have not explained why the remaining details surrounding the

transaction, such as the identity of any recipient(s), the method and timing of payment, and the

fact that consideration is being paid should be redacted from paragraph 3 of the agreement; and

        WHEREAS the parties have not explained why paragraph 11, which does not appear to

contain any sensitive information, should be partially redacted;
       IT IS HEREBY ORDERED THAT the proposed redactions are granted in part and

denied in part. No later than March 4, 2020, the parties may either (1) redact only the settlement

amount(s) and file the redacted agreement on the public docket, in which case the Court will

approve the parties’ proposed injunction order and retain enforcement jurisdiction over the

entirety of the settlement agreement, or (2) redact the entirety of paragraph 3 and a portion of

paragraph 11 as proposed and file the redacted agreement on the public docket, in which case the

Court will enter an injunction and retain enforcement jurisdiction over all terms except paragraph

3 and the redacted portion of paragraph 11 of the agreement.

       IT IS FURTHER ORDERED THAT the parties must re-file a corrected version of the

unredacted settlement agreement. The first page of the settlement agreement, Dkt. 76-1 at 2,

when downloaded from ECF, contains a stray text box to the right of the page, which does not

appear to be part of the agreement. For the avoidance of doubt, the parties are directed to re-file,

under seal (visible to all parties), a corrected version of the settlement agreement, no later than

February 28, 2020.

       IT IS FURTHER ORDERED THAT the parties must redact the letters currently filed

under seal with the Court, specifically docket entries 73 and 76, and file the redacted versions in

public view, no later than March 4, 2020. The redactions to the letters are to be consistent with

the redactions to the settlement agreement.

       Once all documents have been correctly filed, the Court will enter a final order as to the

permanent injunction and retention of jurisdiction.



SO ORDERED.
                                                       _________________________________
Date: February 26, 2020                                      VALERIE CAPRONI
      New York, NY                                         United States District Judge


                                                  2
